oO On ODO ON F&F W DN =

mW NM NH NH HDB NHB NHB NY ND | |S |BF FS SP SF PF Ff 2
ony oOo nM BR WOW DY = CO Oo DOAN DW a fF WO NY | OC

L

FILED _ RECEIVED
ENTERED ” SERVED ON
COUNSELIPARTI=S OF RECORD

 

 

MAY 22 2019

 

 

 

CLERK US DISTRICT COJRT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
EUGENE COINS, JR., Case No. 3:17-cv-00090-MMD-CBC
Plaintiff, ORDER
V.
FRYE, et al.,
Defendants.

 

 

 

This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
a state prisoner. On February 19, 2019, the Court imposed a 90-day stay, and the Court
entered a subsequent order in which the parties were assigned to mediation by a court-
appointed mediator. (ECF No. 17, 19). The Office of the Attorney General has filed a
status report indicating that settlement has not been reached and informing the Court of
its intent to proceed with this action. (ECF No. 22).

For the foregoing reasons, IT iS ORDERED that:

1. The Clerk of the Court shall electronically SERVE a copy of this order and
a copy of Plaintiff's first amended complaint (ECF No. 10) on the Office of the Attorney
General of the State of Nevada by adding the Attorney General of the State of Nevada to
the docket sheet. This does not indicate acceptance of service.

2. Service must be perfected within ninety (90) days from the date of this order
pursuant to Fed. R. Civ. P. 4(m).

3. Subject to the findings of the screening order (ECF No. 17), within twenty-
one (21) days of the date of entry of this order, the Attorney General's Office shall file a

1

 
4|| notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
2\| accepts service; (b) the names of the defendants for whom it does not accept service,
3|| and (c) the names of the defendants for whom it is filing the last-known-address
4|| information under seal. As to any of the named defendants for whom the Attorney
5|| General's Office cannot accept service, the Office shall file, under seal, but shall not serve
6 || the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
7 || information. If the last known address of the defendant(s) is a post office box, the Attorney
8|| General's Office shall attempt to obtain and provide the last known physical address(es).
9 4. If service cannot be accepted for any of the named defendant(s), Plaintiff
10|| shall file a motion identifying the unserved defendant(s), requesting issuance of a
41|| summons, and specifying a full name and address for the defendant(s). For the
12|| defendant(s) as to which the Attorney General has not provided last-known-address
13|| information, Plaintiff shall provide the full name and address for the defendant(s).
14 5. If the Attorney General accepts service of process for any named
145|| defendant(s), such defendant(s) shall file and serve an answer or other response to the
16|| complaint within sixty (60) days from the date of this order.
17 6. Henceforth, Plaintiff shall serve upon defendant(s) or, if ar appearance has
18|| been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
49|| document submitted for consideration by the Court. Plaintiff shall include with the original
20|| document submitted for filing a certificate stating the date that a true arid correct copy of
21\| the document was mailed or electronically filed to the defendants 0° counsel for the
22|| defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service
23]| to the individual attorney named in the notice of appearance, at the physical or electronic
24|| address stated therein. The Court may disregard any document received by a district
25|| judge or magistrate judge which has not been filed with the Clerk, and any document
26|| received by a district judge, magistrate judge, or the Clerk which fails to include a
a7 certificate showing proper service.
28h ///
2

 

 

 
oan 7p an F&F WO ND =

mM hO NH NH DY HB NHB NYP ND | |S | FP FP SP BF Fe 2
oN Oo On & WO ND |= COC O DAN DO ON F&F WO NY | OC

 

 

7.

DATED THIS 2

This case is no longer stayed.

204

day of May 2019.

 
 

BISTRATE JUDGE

 
